Citation Nr: 0842975	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for scoliosis. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1963 to November 1963 and from March 1964 to 
November 1964. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for 
scoliosis.  

In an August 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for scoliosis.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a Memorandum Decision dated July 16, 2007, the Court vacated 
the Board's decision and remanded the case.  In essence, the 
Court's decision stated that the Board failed to explain why 
it found that the veteran's "congenital condition 
(scoliosis) was the equivalent of a congenital defect as 
opposed to . . . a congenital disease." 

The Board remanded the claim in May 2008 for the specific 
purpose obtaining an additional medical opinion which 
indicated whether the veteran's scoliosis is a congenital 
disease or a congenital defect.  After this was accomplished, 
the VA Appeals Management Center (AMC) again denied service 
connection for scoliosis in a March 2008 SSOC.  The veteran's 
VA claims folder has been returned to the Board for 
additional evidentiary development.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
scoliosis is a congenital defect. 


CONCLUSION OF LAW

Scoliosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2008); Monroe v. Brown, 4 Vet. App. 513, 514-5 
(1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
scoliosis.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.   

Stegall concerns

As was alluded to in the Introduction, in May 2008 the Board 
remanded the case to the AMC in order to obtain a medical 
opinion which indicated whether the veteran's scoliosis is a 
congenital disease or a congenital defect.  The record 
reveals that the AMC obtained the requested medical opinion 
in May 2008.  As will be discussed in more detail below, the 
VA examiner's opinion indicated that the veteran's scoliosis 
is a congenital defect.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's August 2005 decision contained an extensive 
discussion of the notice requirements of the VCAA.  See the 
Board's August 26, 2005 decision, pages 4-7.  In its 
discussion, the Board noted that each of the VCAA 
requirements had been satisfied. 

The Court's July 2007 Memorandum Decision did not articulate 
any errors in terms of VA's duty to notify the veteran under 
the VCAA.  Certainly, if there were problems with VCAA notice 
this would have been pointed out, because of the Court's 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 
1 Vet. App. 103, 105 (1990) ["[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-28 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

Although the Court's July 2007 decision serves to vacate the 
Board's August 2005 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Court's decision 
found no fault in the Board's previous notice discussion, and 
for the sake of economy, that complete discussion will not be 
repeated.  The Board adds that the veteran received further 
VCAA notice in the form of a four page VCAA letter from the 
AMC dated May 8, 2008, which included notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran has not raised any VCAA notice concerns.  It is 
clear from pleadings to the Court and statements made to the 
Board over the course of this appeal that the veteran is 
fully aware of what is required under the VCAA.  See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]; see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and has provided him with a VA examination.
As is discussed elsewhere in this decision, an additional 
medical opinion which addressed the Court's concerns as to 
"defect" versus "disease" was obtained in May 2008. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].



The July 2007 Court decision

This case has been subject to a remand from the Court.  As 
was noted in the Introduction, the Court's decision stated 
that VA failed to explain the basis by which the Board found 
that the veteran's scoliosis was a "congenital defect as 
opposed to . . . a congenital disease."  The Court noted 
that the distinction between a congenital disease and a 
congenital defect is important because, "congenital 
conditions that are determined to be defects 'are not 
diseases or injuries within the meaning of applicable 
legislation'" [38 C.F.R. § 3.303(c)] and service connection 
therefore cannot be established."  The Court further cited 
Monroe v. Brown 4 Vet. App. 513, 514-15 (1993) "noting that 
the law provides for 'compensation payment . . . for 
inservice aggravation of a preexisting injury or disease'" 
but under 38 C.F.R. § 3.303, congenital defects are excluded 
from such consideration.  See the July 2007 Court decision, 
page 2.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

Analysis 

As has been discussed above, the sole reason for the Court's 
remand of the case was for clarification as to whether the 
veteran's scoliosis was a "congenital disease" [for which 
service connection may be granted under certain 
circumstances] or a "congenital defect" [for which service 
connection may not be granted, see Monroe]. 

In a May 2008 opinion, a VA physician stated that the 
veteran's scoliosis is a congenital defect.  As was discussed 
in the law and regulations section above, and has been made 
clear by the Court in its July 2007 decision in this case, 
service connection may not be granted for a congenial or 
developmental defect.  See Winn and Monroe, both supra.  

The veteran has presented no evidence that scoliosis is a 
congenital disease.  Accordingly, a preponderance of the 
evidence demonstrates that the claimed disability is one for 
which service connection may not be granted.  See the Court's 
July 16, 2007 memorandum decision, page 2.  This effectively 
ends the matter.

The veteran contends, in essence, that his scoliosis is not a 
congenital defect but rather was caused by a back injury he 
sustained while lifting weights in service.  
In support of his claim the veteran has submitted an August 
2007 medical opinion from M.N., D.O. which states, in its 
entirety: "It is my opinion that [the veteran's scoliosis 
is] more than likely the cause of back pain.  Cause [sic] by 
being in the service, lifting weights."  This opinion is a 
model of brevity, with no explanation provided.  It appears 
that Dr. M.N. is stating that the veteran's scoliosis did not 
exist before service but instead resulted from an in-service 
injury.  However, the Court itself stated that the veteran's 
"service medical records indicate that he had scoliosis upon 
entry to service . . . ."  See the July 16, 2007 memorandum 
decision, page 1; see also Chisem, supra. 

Moreover, the May 2008 VA medical opinion, in addition to 
concluding that the veteran's scoliosis was a congenital 
defect, stated that there is no evidence that the veteran's 
scoliosis was caused by a lifting injury during service.  The 
examiner further indicated that in any event the scoliosis 
"was not productive of any actual disability . . . ." 

Accordingly, the first Hickson element, disability, has not 
been met, and the veteran's claim fails on that basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for scoliosis.  
The benefit sought on appeal is therefore denied.



ORDER

Entitlement to service connection for scoliosis is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


